DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 07/06/2021.
Allowable Subject Matter
Claims 1, 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Barauna (US Pub 2013/0016540) teaches (Fig. 1-2) a power converter comprising: first (positive power supply line 10) and second terminals (negative power supply terminal 11) of application of an input signal (AC source 1 is passed thru rectifier 4 to output DC signal into the inverter, Para 27-31); a power storage capacitor (bus capacitor Cbus, para 27-31) having first (Cbus one end connected to 10) and second electrodes (Cbus other end connected to 11) respectively coupled to the first (10) and second (11) terminals of application of the input signal via a current-limiting element (limiting resistor RL, para 30); at least one normally-on transistor (Inverter module comprising switches T1-T6); a power supply circuit  (auxiliary power supply system AUX, para 36-39) capable of generating a signal (signal A) for powering a circuit (Fig, 2 shows detail of grid control device CT1-CT6, which controls respective inverter switches T1-T6) for controlling said at least one normally-on transistor (grid control device CT1-CT6, which controls respective inverter switches T1-T6); and …coupling first (SW1 is off, it’s one end connected to AUX, through 1st positive input signal terminal 10; and SW1 is on, it’s other end connected to AUX, through 2nd negative input signal terminal 11) and second (SW1 is off, it’s one end connected to AUX, through 1st positive input signal terminal 10; and SW1 is on, it’s other end connected to AUX, through 2nd negative input signal terminal 11) input terminals of the power supply circuit (AUX) respectively to the first (10) and second (11) terminals of application of the input signal, upstream (upstream portion is connected to DC power supply bus lines 10-11, Para 9-16, 26 and claim 1) of the current-limiting element (RL) and, …, connect the storage capacitor (Cbus), downstream (downstream portion is connected to output phases U-W, Para 9-16, 26 and claim 1) of the current-limiting element (RL).

However, Barauna and Kutschak et al. fail to teach “wherein, the power converter is configured to, during a converter starting phase: control the switch to the first configuration; when the voltage supplied by the power supply circuit is sufficient, block said at least one normally-on transistor; and then, when the voltage across the storage capacitor exceeds a first predetermined threshold, control the switch to the second configuration”.
Claims 3-13 are depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/25/2021



	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839